Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  129466                                                                                                      Marilyn Kelly
  & (59)                                                                                                 Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  EUGENE ROBRAHN and CHRISTINE 

  ROBRAHN, 

            Plaintiffs-Appellants, 	                                SC: 129466
                                                                    COA: 256083
                                                                    Kent CC: 02-004158-NS
  v
  ERIC SCOTT JOHNSON, 

            Defendant,

  and

  RFN GROUP, INC., d/b/a MARGARITA

  GRILL, 

             Defendant-Appellee.         

  _________________________________________/ 


        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 30, 2005 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court.

        CAVANAGH, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2005                    _________________________________________
           l1024                                                               Clerk